RESOLUCIÓN
En virtud del poder inherente del Tribunal Supremo de Puerto Rico para regular el ejercicio de la profesión de la abogacía y establecer los requisitos para dicha admisión; de la autoridad conferida por la Ley Núm. 17 de 10 de junio de 1939, según enmendada, 4 L.P.R.A. sees. 721-726, y bajo la Regla 12(c) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, se aprueba el Reglamento de la Co-misión de Reputación para el Ejercicio de la Abogacía, el cual se une a esta resolución. Entrará en vigor el 1ro de julio de 1998.
Por lo tanto, queda derogado el Reglamento de la Comi-sión de Aspirantes al Ejercicio de la Abogacía de 21 de abril de 1983, excepto en lo que se dispone en las Reglas de Transición expuestas en la Regla 7 del nuevo reglamento.

Se ordena la publicación de la presente resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo